Citation Nr: 1817524	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating higher than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating higher than 10 percent for a right elbow disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In February 2017 correspondence, the Veteran withdrew his previous request for a Board hearing.  

Regarding representation, the Board notes that the most recent (April 2016) Form 21-22 of record appoints the North Carolina Division of Veterans Affairs as the Veteran's representative.  However, the claims file also contains April 2017 communication between the Veteran and an agent in favor of whom the Veteran filed a Form 21-22 in January 2013.  In a January 2018 letter, the Board advised the Veteran that the Board would assume that he wished to have the North Carolina Division of Veterans Affairs represent him if no clarification was received within 30 days.  Because the Veteran did not respond to this letter, the Board has listed the North Carolina Division of Veterans Affairs his representative.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for the AOJ to review the Veteran's February 2016 VA PTSD examination report and re-adjudicate the claim.  A remand is also required to afford the Veteran a contemporaneous VA examination for his right elbow increased rating claim that complies with the U.S. Court of Appeals for Veterans Claims' decisions regarding legal adequacy of VA examinations.  Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).

The Veteran's TDIU claim is remanded as intertwined with the two claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records for association with the claims file. 

2.  Regarding the Veteran's PTSD claim, the AOJ should review all evidence subsequent to the May 2014 SOC to include the February 2016 VA examination and conduct any needed additional development based on this review. 

3.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right elbow disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed. 

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  The opposite, undamaged joint must also be examined and all pertinent findings recorded.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right elbow disability (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner MUST ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups s MUST be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).


